        Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 1 of 6



 1   John R. Keville (Pro Hac Vice)
     jkeville@winston.com
 2   Dustin Edwards (Pro Hac Vice)
     dedwards@winston.com
 3   William M. Logan (Pro Hac Vice)
     wlogan@winston.com
 4   WINSTON & STRAWN LLP
     800 Capitol St., Suite 2400
 5   Houston, TX 77002-2925
     Telephone: (713) 651-2600
 6   Facsimile: (713) 651-2700
 7   David P. Enzminger (SBN 137065)
     denzminger@winston.com
 8   Matthew R. McCullough (SBN 301330)
     mrmccullough@winston.com
 9   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
10   Menlo Park, CA 94025-1203
     Telephone:    (650) 858-6500
11   Facsimile:    (650) 858-6550
12   Attorneys for Plaintiff
     CONTOUR IP HOLDING, LLC
13

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18   CONTOUR IP HOLDING, LLC                 Case No. 17-cv-04738-WHO
19                 Plaintiff,                PLAINTIFF CONTOUR IP HOLDING, LLC’S
                                             UNOPPOSED ADMINISTRATIVE MOTION
20         v.                                TO CONSIDER WHETHER CASES SHOULD
                                             BE RELATED
21   GOPRO, INC.
                                             JUDGE WILLIAM H. ORRICK
22                 Defendant.
23

24

25

26

27

28

       CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 2 of 6



 1   I.      INTRODUCTION
 2           Pursuant to Civil Local Rules 3-12 and 7-11, Plaintiff Contour IP Holding, LLC (“Contour”) files
 3   this Administrative Motion to Consider Whether Cases Should be Related. The two cases at issue are
 4   listed below:
 5
                                                   Filing                               Time Pending Before
 6        Case No.         Case Name                                Current Judge
                                                   Date                                    Current Judge
 7                     Contour IP Holding,                          District Judge
      17-cv-04738                               11/30/2015                               8/22/2017 – present
                       LLC v. GoPro, Inc.                          William H. Orrick
 8                     Contour IP Holding,                         Magistrate Judge
      21-cv-02143                                3/26/2021                               3/26/2021 – present
                       LLC v. GoPro, Inc.                          Joseph C. Spero
 9

10   The two cases are closely related to one another. The -2143 case involves the same parties as this case:
11   Contour and Defendant GoPro, Inc. (“GoPro”). Compare Dkt. 1 with Ex. A (-02143 case, Dkt. 1,
12   Complaint). Both cases involve the same two patents and same causes of action (direct, induced, and
13   contributory infringement of each patent). Id. The newly filed -2143 case covers GoPro cameras (HERO7,
14   HERO8, MAX, and HERO9) that are newer generations of the products in this case (spanning from
15   HERO2 to HERO6 and Fusion). Id.; see also Dkt. 524. The new cameras identified in the -2143 case
16   were released after the filing of this lawsuit, and the Court recently decided that such cameras could not be
17   the subject of an accounting in this case. See Dkt. 524. This Court has gained extensive familiarity with
18   the patents and technology in this case, presiding over the case for over three years, including Rule 12
19   motion practice, claim construction, summary judgment, Daubert, and motions in limine. Additionally,
20   this Court will soon preside over a trial in this case.
21           Accordingly, this case and the -2143 case involve the same parties, the same property (’954 and
22   ’694 patents), and the Court has gained extensive familiarity with the issues such that there would be an
23   unduly burdensome duplication of labor and risk of conflicting results if the -2143 case were assigned to
24   a different judge. Accordingly, Contour hereby moves that the -2143 case be deemed related to this case.
25   GoPro does not oppose this Motion, and a stipulated proposed order is attached.
26

27

28
                                                               1
          CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                   CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 3 of 6



 1   II.      ARGUMENT
 2            Civil Local Rule 3-12 defines cases as related when:
 3            (1) The actions concern substantially the same parties, property, transaction or event;
              and
 4
              (2) It appears likely that there will be an unduly burdensome duplication of labor and
 5            expense or conflicting results if the cases are conducted before different Judges.

 6   Civ. L.R. 3-12. Here, both prongs are met and the two cases should therefore be deemed related.

 7            A.     Both cases concern substantially the same parties, property, transaction or
                     event.
 8

 9            Both cases involve the same two parties: Contour and GoPro. Compare Dkt. 1 with Ex. A.

10   Both cases also involve the same property: Contour’s U.S. Patents Nos. 8,890,954 (“’954 patent”) and

11   8,896,694 (“’694 patent”). Id.; Financial Fusion, Inc. v. Ablaise Ltd., No. C-06-2451 PVT, 2006 WL

12   3734292, at *3 (N.D. Cal. Dec. 18, 2006) (two cases involve the same property when the same patents

13   are asserted). Both cases also involve at least some of the same transactions or events: Contour alleges

14   direct, induced, and contributory infringement by GoPro on similar camera products. Id. GoPro’s

15   acts of inducement and contributory infringement include, inter alia, promotion of the GoPro

16   smartphone applications, SD cards, and/or mounts which are compatible with the cameras involved in

17   both cases. See, e.g., Ex. A at ¶¶ 25, 30–43.

18            Thus, the parties and property are identical between the two cases, and the transaction and

19   events at least partially overlap, and the two cases therefore satisfy the first prong of Rule 3-12(a).

20            B.     There will be an unduly burdensome duplication of labor and expense or
                     conflicting results if the cases are conducted before different Judges.
21

22            This Court has gained substantial experience relating to the asserted patents, presiding over

23   virtually every major decision in this case since it was transferred in from the District of Delaware.

24   Specifically, this Court has presided over the case for over three years, since August 22, 2017. See

25   Dkt. 180. This Court has rendered substantive decisions on GoPro’s Rule 12 Motion (Dkt. 213), claim

26   construction (Dkt. 251), the scope of IPR estoppel (Dkt. 335), summary judgment (Dkts. 444 & 445),

27   Daubert motions (Dkts. 444, 445, & 510), motions in limine (Dkt. 510), and remedies of an accounting

28   or ongoing royalty (Dkt. 524). The Court will soon preside over a trial in this matter.
                                                         2
           CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    CASE NO. 17-CV-04738-WHO
            Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 4 of 6



 1             This Court has therefore gained substantial experience with the patents, their construction, and
 2   the accused GoPro technology (which at least partially overlaps between the cases as the same
 3   smartphone app, SD cards, and/or mounts are involved in both cases). Additionally, this Court’s recent
 4   decision on an accounting and ongoing royalty related to the new cameras specifically accused in the
 5   -2143 case, i.e. the HERO7, HERO8, MAX, and HERO9 cameras. See Dkt. 524. This Court has also
 6   heard certain argument relating to potential claim splitting/preclusion arguments that GoPro may
 7   assert in the -2143 case. See, e.g., Dkt. 524 at 4, 6, 13 & n.3.
 8             Accordingly, this Court has substantial experience with issues that will be common to both
 9   cases, and if the cases were assigned to different judges, there would be a significant risk of unduly
10   burdensome duplication of labor by the judge in the -2143 case. Additionally, there would be a risk
11   of conflicting decisions (e.g., on claim construction) if the -2143 case were assigned to a different
12   judge. Thus, the two cases satisfy the second prong of Rule 3-12(b).
13   III.      CONCLUSION
14             The below two cases satisfy both prongs of Rule 3-12 and the Court should therefore deem
15   these two cases related:
16
                                                 Filing                               Time Pending Before
17      Case No.            Case Name                           Current Judge
                                                 Date                                    Current Judge
18                      Contour IP Holding,                     District Judge
      17-cv-04738                              11/30/2015                              8/22/2017 – present
                        LLC v. GoPro, Inc.                     William H. Orrick
19                      Contour IP Holding,                    Magistrate Judge
      21-cv-02143                              3/26/2021                               3/26/2021 – present
                        LLC v. GoPro, Inc.                     Joseph C. Spero
20

21             GoPro does not oppose this requested relief, and the parties hereby attach a joint stipulated
22   proposed order.
23

24

25

26

27

28
                                                           3
            CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 5 of 6



 1
     Dated: March 31, 2021                /s/ Matthew R. McCullough
 2                                        John R. Keville (Pro Hac Vice)
                                          jkeville@winston.com
 3                                        Dustin Edwards (Pro Hac Vice)
                                          dedwards@winston.com
 4                                        William M. Logan (Pro Hac Vice)
                                          wlogan@winston.com
 5                                        WINSTON & STRAWN LLP
                                          800 Capitol St., Suite 2400
 6                                        Houston, TX 77002-2925
                                          Telephone: (713) 651-2600
 7                                        Facsimile: (713) 651-2700
 8                                        David P. Enzminger (SBN 137065)
                                          denzminger@winston.com
 9                                        Matthew R. McCullough (SBN 301330)
                                          mrmccullough@winston.com
10                                        WINSTON & STRAWN LLP
                                          275 Middlefield Road, Suite 205
11                                        Menlo Park, CA 94025-1203
                                          Telephone:    (650) 858-6500
12                                        Facsimile:    (650) 858-6550
13                                        Attorneys for Plaintiff
                                          CONTOUR IP HOLDING, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            4
       CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 527 Filed 03/31/21 Page 6 of 6



 1                                         CERTIFICATE OF SERVICE
 2          On March 31, 2020, I served a copy of the foregoing Motion by filing such motion through
 3   ECF, which will automatically serve copies on Defendant GoPro, Inc.’s counsel. See Civ. L.R. 5-1(h).
 4   Additionally, Defendant’s counsel in this case previously consented to service of the complaint in the
 5   -2143 matter by email, and thus service through ECF in this case will also effectuate service on GoPro,
 6   via its counsel, in the -2143 case.
 7

 8    Dated: March 31, 2021                          /s/ Matthew R. McCullough
 9                                                   Matthew R. McCullough
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
        CONTOUR’S UNOPPOSED ADMIN MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                 CASE NO. 17-CV-04738-WHO
